                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA,                          §
                                                   §
                                                   § CASE NUMBER 6:18-CR-00063-RWS
v.                                                 §
                                                   §
                                                   §
ANGELICA           ICZAYANA          JAIMES-       §
LOREDO (2),                                        §


                                ORDER ADOPTING
                        THE REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

       The above-styled matter was referred to the Honorable John D. Love, United States

Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

Procedure. Judge John D. Love conducted a hearing on THURSDAY, JULY 25, 2019, in the

form and manner prescribed by Federal Rule of Criminal Procedure 11 and issued a Report and

Recommendation. Docket No. 121. Judge John D. Love recommended that the Court accept

Defendant’s guilty plea and conditionally approve the plea agreement. He further recommended

that the Court finally adjudge Defendant as guilty of Count One of the Indictment which charges

a violation of Title 21 U.S.C. § 846 - Conspiracy to Possess with Intent to Manufacture and

Distribute (Methamphetamine, Cocaine, Heroin, Crack Cocaine, Marijuana). The Court is of the

opinion that the Report and Recommendation should be accepted. It is accordingly ORDERED

that the Report and Recommendation of the United States Magistrate Judge (Docket No. 121) is

ADOPTED. It is further
   .
        ORDERED that the Defendant’s guilty plea is accepted and approved by the Court.

Further, the plea agreement is approved by the Court, conditioned upon a review of the presentence

report. It is finally

        ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the

Defendant GUILTY of Count One of the Indictment in the above-numbered cause and enters a

JUDGMENT OF GUILTY against the Defendant as to Count One of the Indictment.


       So ORDERED and SIGNED this 29th day of July, 2019.




                                                        ____________________________________
                                                        ROBERT W. SCHROEDER III
                                                        UNITED STATES DISTRICT JUDGE
